This case came to be heard upon the accelerated calendar pursuant to App.R. 11.1 and Local Rule 25, the record from the Cuyahoga County Court of Common Pleas, and the briefs of counsel. Defendant Calvin Robinson pleaded guilty to one count of attempted rape. The sole assignment of error complains that the *Page 396 
court failed to advise him that he would be provided an attorney for trial even if he could not afford to hire an attorney.
The assigned error is overruled. Defendant retained his own counsel, and counsel was present when the court accepted defendant's plea. We have held that Crim.R. 11 (C)(1) applies only if an accused is not represented by counsel. In cases where the accused has retained counsel, the court has no obligation to inform the accused of the right to appointed counsel. See Statev. Wood (Sept. 19, 1996), Cuyahoga App. No. 70150, unreported, 1996 WL 532074; State v. Wright (Feb. 11, 1993), Cuyahoga App. No. 64016, unreported, 1993 WL 35581. See, also, State v. Shoop
(Feb. 1, 1995), Greene App. No. 94CA68, unreported, 1995 WL 39285.
Judgment affirmed.
DYKE, P.J., PATTON and MICHAEL J. CORRIGAN, JJ., concur.